Citation Nr: 0412551	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an injury to the right hand.  


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from April 1974 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Board remanded this matter in September 2003 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected right hand disability is 
productive of chronic pain and tenderness with some 
movements, without evidence of limitation of motion or 
ankylosis.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for service-connected right hand disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5020, 5214-5230;  et seq (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The United States Court of Appeals for Veteran Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date that the VCAA was 
enacted.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless for the 
reasons specified herein.  

The rating decision dated in September 1999, the statement of 
the case (SOC) dated in June 2002, the Board remand dated in 
September 2003, the letter giving the veteran notification of 
the VCAA dated in December 2003, and the supplemental 
statement of the case (SSOC) dated in February 2004, provided 
the veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claim.  

In addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The Board notes that the 
July 2003 letter contained sufficient detail of the duties 
and responsibilities of each party and generally advised the 
veteran to submit any evidence he had in his possession or 
could obtain in support of his claim.  The letter 
specifically requested that the veteran provide any evidence, 
private or VA, in his possession that could in any way 
pertain to the issue at hand, that is, to the matter of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected right hand disability.  Additionally, 
the letter indicated that VA would assist him in obtaining 
any outstanding evidence that he was unable to obtain on his 
own.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Thus, 
the Board is satisfied that the RO has provided all notice to 
the veteran as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, and obtained VA outpatient treatment 
records.  The veteran has not authorized VA to obtain any 
additional evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals, hereinafter 
referred to as the Court) noted that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction may be important in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet App. 55, 58 (1994).  

The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present state of the 
veteran's disability is the primary concern.  In Fenderson, 
the Court held that, where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  

Certain of the regulations pertinent to rating disability for 
limitation of motion or ankylosis affecting the hand or 
fingers were revised effective August 26, 2002.  Diagnostic 
Codes 5216 through 5230 were affected by the regulatory 
changes.  The Board notes that Diagnostic Code 5213-5215 were 
not so affected.  

Entitlement to an initial rating in excess of 10 percent for 
right hand disability under Diagnostic Code 5214 would 
require evidence of unfavorable ankylosis in any position 
other than palmar flexion or with ulnar or radial deviation 
or favorable in 20 degrees to 30 degrees dorsiflexion.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of 
record fails to demonstrate the presence of any ankylosis, 
favorable or unfavorable.  As the veteran is able to move his 
right hand and wrist joint, by definition, is not ankylosed.  
Therefore, there is no basis for determining the extent of 
the veteran's right hand disability under Diagnostic Code 
5214.  

Similarly, there is no evidence of ankylosis of the 
individual or multiple digits so as to be able to consider 
the severity of the veteran's service-connected right hand 
disability under Diagnostic Codes 5216-5227.  

The veteran's service-connected right hand disability was 
initially evaluated under Diagnostic Code 5215 for limitation 
of motion of the wrist.  Under Diagnostic Code 5215, a 
10 percent evaluation may be assigned for palmar flexion 
limited in line with the forearm, and for dorsiflexion less 
than 15 degrees.  The 10 percent evaluation is the maximum 
assignable rating under this diagnostic code for both the 
major and minor extremities.  As noted below, the objective 
evidence of record does not demonstrate any limitation of 
motion associated with the veteran's right wrist.  

Currently, the veteran's service-connected right hand 
disability is rated at 10 percent pursuant to the diagnostic 
code for synovitis based on findings from the most recent VA 
examination in April 2001, at which time the examiner 
diagnosed post-traumatic scarring with some chronic synovitis 
at the carpal-metacarpal joints, including associated pain in 
the right wrist..  38 C.F.R. § 4.71, Diagnostic Code 5020.  
The Board notes that diseases under diagnostic codes 5013 
through 5024 are rated based on limitation of motion of the 
affected parts, as arthritis, degenerative, with the 
exception of gout.  Under the rating criteria associated with 
synovitis, a 10 percent evaluation is the highest evaluation 
available.  Arthritis is rated under Diagnostic Code 5003 and 
provides as follows:  

Degenerative arthritis established by x-
ray findings will be rated base on 
limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
the limitation of motion of the specific 
joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 
percent is applied for each major joint 
or group of minor joints affected by 
limitation of motion.  These 10 percent 
evaluations are combined, not added, 
under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. Part 4, Code 
5003 (2003).  Thus, based on the 
objective evidence of record, pursuant to 
Diagnostic Code 5020, the 10 percent 
evaluation is warranted under these 
criteria.  Any limitation of motion 
affecting the right hand is 
noncompensable under the relevant rating 
criteria.  Further, no greater evaluation 
than 10 percent is available for 
synovitis.  38 C.F.R. § 4.71, Diagnostic 
Code 5020.  

The evidence most probative of the extent of severity 
associated with the veteran's service-connected right hand 
includes medical findings from the VA examination conducted 
in August 1999, at which time the examiner reported the 
veteran's in-service trauma to the right hand that resulted 
in continued pain in the dorsum and post-traumatic metacarpal 
bossing.  The veteran complained of consistent pain with 
diminished sensation and weakness.  The veteran stated that 
he thought he had loss motion in the wrist, but had no loss 
of motion in his fingers.  

The examiner noted that x-ray studies revealed bossing of the 
proximal index metacarpal where it overlapped the third 
metacarpal.  No degenerative changes were noted.  Examination 
disclosed a bony prominence over the index metacarpal 
proximally with some tenderness.  There was no swelling or 
erythema of the soft tissues.  Range of motion of the wrist 
was 40 degrees on dorsiflexion, 50 degrees of palmar flexion, 
20 degrees of radial and 40 degrees of ulnar deviation which 
resulted in pain at those two end points.  The veteran's 
digits appeared normal.  There was no joint thickening.  The 
veteran could approximate the tips of his fingers to the 
median crease as well as his thumb.  The veteran's grip was 
3/5 on the right as compared to 5/5 on the left.  Resistance 
testing of the fingers of the right hand showed diminished 
strength and pain while performing resistance maneuvers.  The 
diagnoses were blunt trauma to the right hand with secondary 
bony bossing of the proximal index metacarpal, resulting in 
chronic pain.  

In a VA progress notes dated in August 2000, the veteran 
complained that his fingers locked up and that his right hand 
was tender with pain.  The examiner noted that there was 
normal range of motion and that the veteran was able to 
extend his fingers without a locking sensation.  Finger to 
thumb opposition was intact; no bogginess, muscle atrophy, or 
erythema were indicated.

During the most recent VA examination that was conducted in 
April 2001, the examiner noted the veteran's history of 
contusion or crushing of the right hand during his period of 
service.  The veteran had a history of swelling on the dorsum 
of the hand at the base of the metacarpals at that time.  The 
examiner also noted that swelling had decreased, but that the 
veteran continued with pain and tenderness, with gradually 
increasing symptoms.  The pain and tenderness were mostly 
localized at the base of the middle and ring finger 
metacarpal.  

Wrist motion was nearly complete, with flexion at 70/80, 
extension at 60/70, radial deviation at 20/20, ulnar 
deviation at 45/45, pronation at 90/90, and supination at 
90/90.  Noted is some guarding and tenderness that affected 
the dorsal and radial aspect.  Carpal tunnel syndrome was 
negative and there was no redness or swelling.  Some 
enlargement of the bone at the base of middle and ring 
metacarpals where the metacarpals meet the wrist bones was 
also indicated.  

The examiner also reported full extension of ten digits with 
full flexion of eight fingers.  Pulp to palm distance was 
zero for all eight fingers and opposition and flexion were 
normal for the thumbs.  The right hand had some moderate pain 
with movements at the base of the metacarpals on the dorsal 
aspect of the hand and some decrease in sensation dorsally 
over the metacarpals of the right hand.  Intrinsic muscle 
function was fine in both hands.  No loss of motion of the 
ring finger was indicated.  

The veteran reported feelings of weakness, some impairment of 
coordination, with a tendency to drop things, but had no 
feelings of fatigue.  The veteran complained of flare-ups 
with activities involving the right hand three to four times 
a week.  

The examiner diagnosed the veteran's right hand disability as 
bothersome post-traumatic scarring, post-traumatic osteophyte 
formation and some chronic synovitis at the carpal-metacarpal 
joints.  The examiner further noted a history of pain 
affecting the right wrist adjacent to the metacarpals.  The 
evidence showed continued pain and tenderness in the right 
wrist with the same diagnosis as in the right hand.  

The examiner also concluded that the increasing pulp to palm 
distance by one-half inch at each of four fingers of the 
right hand accounted for the veteran's reported symptoms 
noted above.  The examiner also noted that flare-up problems 
and increasing pulp to palm distance by 3/8 inch at each of 
four fingers of the right hand would also account for the 
veteran's reported symptoms.  

Finally, VA outpatient records dated from August 1999 to 
April 2003 disclose continued joint pain at the wrist with 
aggravation.  In an outpatient record dated in August 2002, 
the examiner noted good grip, good range of motion, and some 
tenderness over the dorsum.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
the veteran's service-connected right hand disability.  The 
service-connected disability is currently rated as 10 percent 
disabling, which is the highest rating assignable under the 
rating criteria for synovitis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.  As noted earlier, a higher evaluation would 
require ankylosis of the wrist or that the veteran's right 
hand be in a fixed position.  Or, entitlement to an initial 
evaluation greater than 10 percent would require a finding of 
ankylosis of the individual or multiple digits, or limitation 
of motion of the individual digits.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213-5230.  There is no competent evidence 
that the veteran's right hand is either in a fixed position 
or that the right wrist or digits are ankylosed to warrant 
consideration of those diagnostic codes, even by analogy.  

The Board has also considered if a staged rating is warranted 
in the instant case.  But as the evidence does not reveal 
that the criteria for an initial evaluation in excess of 
10 percent have been met at any time during the pendency of 
this appeal, a staged rating is not warranted.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis 
in DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
major wrist.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

Finally, the Board has no reason to doubt that the veteran's 
service-connected right hand disability causes him discomfort 
and may limit his efficiency in certain tasks.  The veteran 
is competent to report his symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For the reasons stated above, the 
veteran's current symptoms do not warrant a grant of an 
initial evaluation in excess of the 10 percent rating which 
he has currently for the service-connected right hand.  

The veteran's statements alone do not present an exceptional 
or unusual disability picture and are not reflective of any 
factor that takes the veteran outside of the norm.  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Specifically, there is no evidence of frequent periods of 
hospitalization due to his right hand disability, and the 
veteran has not contended this to be so.  He has stated that 
his right hand disability interferes with some of his 
employment options and in support of his contentions, has 
submitted earnings statements from the Social Security 
Administration from 1972 to 1999.  There is no specific 
evidence that points to periods of less earnings due to his 
right hand disability per se and the brief periods of time 
the veteran was unable to work do not constitute marked 
interference with employment so as to apply the provisions of 
38 C.F.R. § 3.321(b) in this case in favor of the veteran.  
In the absence of evidence of such factors as those outlined 
above, the Board is not required to refer the claim for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).  

In sum, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the veteran's 
service-connected right hand disability.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right hand disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



